        CASE 0:19-cv-01646-ECT-TNL Document 1 Filed 06/24/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Jamy Sclafani,

         Plaintiff,
vs.                                            Case No. 0:19-cv-1646

The Hartford Life and Accident
Insurance Company                              COMPLAINT

         Defendant.




Plaintiff, for his Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because The Hartford Life and Accident Insurance Company may be found in

this district. In particular, The Hartford Life and Accident Insurance Company

is registered as a corporation with the State of Minnesota, conducts ongoing



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”

                                           1
        CASE 0:19-cv-01646-ECT-TNL Document 1 Filed 06/24/19 Page 2 of 7




business with Minnesota residents, employs Minnesota residents, has extensive

contacts within Minnesota, and accordingly is found within Minnesota.

   3. On information and belief, Defendant The Hartford Life and Accident

Insurance Company is the employee benefit plan (“Plan”) that Disney

Worldwide Services, Inc. created and maintains to provide its employees with

income protection should they become disabled.

   4. On information and belief, Defendant The Hartford Life and Accident

Insurance Company is a corporation organized and existing under the laws of

the State of Connecticut, and is the insurer and claims administrator for the

Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Disney Worldwide Services, Inc. and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number GLT-675466 which was issued by The

Hartford Life and Accident Insurance Company to Disney Worldwide Services,

Inc. to insure the participants of the Plan. A copy of the policy is attached as

Exhibit A.



                                         2
      CASE 0:19-cv-01646-ECT-TNL Document 1 Filed 06/24/19 Page 3 of 7




    8. On information and belief, The Hartford Life and Accident Insurance

Company both funds the Plan and decides whether participants will receive

benefits under the Plan. Accordingly, The Hartford Life and Accident Insurance

Company has a conflict of interest, which must be considered when

determining whether its denial of Plaintiff’s benefits was proper.2

    9. The Hartford Life and Accident Insurance Company’s interest in

protecting its own assets influenced its decision to deny Plaintiff’s application

for disability benefits.

    10.      The Plan is an ERISA welfare benefit plan.

    11.      Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.      Plaintiff became disabled under the terms of the Plan’s policy on or

about May 25, 2018 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.      Plaintiff submitted a timely claim to The Hartford Life and

Accident Insurance Company for disability benefits.



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
      CASE 0:19-cv-01646-ECT-TNL Document 1 Filed 06/24/19 Page 4 of 7




   14.       The Hartford Life and Accident Insurance Company denied

Plaintiff’s claim for disability benefits. Plaintiff appealed The Hartford Life and

Accident Insurance Company’s decision, but The Hartford Life and Accident

Insurance Company denied Plaintiff’s appeal on May 3, 2019.

   15.       Plaintiff provided The Hartford Life and Accident Insurance

Company with substantial medical evidence demonstrating he was eligible for

disability benefits.

   16.       The Hartford Life and Accident Insurance Company’s decision to

deny disability benefits was arbitrary, capricious, unreasonable, irrational,

wrongful, contrary to the terms of the Plan, contrary to the evidence and

contrary to law, as demonstrated by the following non-exhaustive examples:

         a. The Hartford Life and Accident Insurance Company relied on the

             opinion of a medical professional who was financially biased by

             his/her relationship with The Hartford Life and Accident Insurance

             Company and as such unable to offer an unbiased opinion;

         b. The Hartford Life and Accident Insurance Company relied on the

             opinion of a medical professional that was not supported by

             substantial evidence in the claim file, and was inconsistent with the

             overall evidence in the record;




                                         4
        CASE 0:19-cv-01646-ECT-TNL Document 1 Filed 06/24/19 Page 5 of 7




           c. The Hartford Life and Accident Insurance Company ignored

              obvious medical evidence and took selective evidence out of

              context as a means to deny Plaintiff’s claim;

           d. The Hartford Life and Accident Insurance Company ignored and/or

              misrepresented the opinions of Plaintiff’s treating physicians.

   17.        The Hartford Life and Accident Insurance Company abused its

discretion in denying Plaintiff’s claim.

   18.        The decision to deny benefits was wrong under the terms of the

Plan.

   19.        The decision to deny benefits was not supported by substantial

evidence in the record.

   20.        The Hartford Life and Accident Insurance Company’s failure to

provide benefits due under the Plan constitutes a breach of the Plan.

   21.        The Hartford Life and Accident Insurance Company’s failure to

provide Plaintiff with disability benefits has caused Plaintiff to be deprived of

those benefits from May 25, 2018 to the present. Plaintiff will continue to be

deprived of those benefits, and accordingly will continue to suffer future

damages in an amount to be determined.

   22.        The Hartford Life and Accident Insurance Company’s denial of

benefits under the Plan has caused Plaintiff to incur attorneys’ fees and costs to



                                           5
      CASE 0:19-cv-01646-ECT-TNL Document 1 Filed 06/24/19 Page 6 of 7




pursue this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay

these costs and fees.

   23.        A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums he paid for benefits

under the Plan from the time of denial of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct The Hartford Life and Accident Insurance Company to adjudicate

Plaintiff’s claim in a manner consistent with the terms of the Plan.

      WHEREFORE, Plaintiff respectfully requests the following relief against

Defendants:

   1. A finding in favor of Plaintiff against Defendants;

   2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

      the disability income benefits to which Plaintiff is entitled through the

      date of judgment;

   3. Prejudgment and postjudgment interest, calculated from each payment’s

      original due date through the date of actual payment;




                                         6
     CASE 0:19-cv-01646-ECT-TNL Document 1 Filed 06/24/19 Page 7 of 7




  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits;

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of denial of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.




Dated: 06/24/2019                    RESPECTFULLY SUBMITTED,

                                     By: /s/Michael Kemmitt

                                     Michael Kemmitt (MN Bar # 0398423)
                                     Stephen Fields (MN Bar # 0276571)
                                     FIELDS LAW FIRM
                                     9999 Wayzata Blvd
                                     Minnetonka, MN 55305
                                     Office: 612-370-1511
                                     Michael@Fieldslaw.com
                                     Steve@Fieldslaw.com

                                     Attorneys for Plaintiffs




                                        7
